Citation Nr: 9931279	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  94-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1983 to 
September 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1993 and later RO decisions that denied 
benefits under 38 C.F.R. § 4.30 beyond August 1992 and 
increased the evaluation for a left knee disability from 20 
to 30 percent.  A Board decision in July 1996 granted an 
extension of the total disability rating under 38 C.F.R. 
§ 4.30 through October 1992 and remanded the issue of 
entitlement to a higher rating for the left knee disability 
to the RO for additional development.  The case was returned 
to the Board in 1999.


FINDING OF FACT


The left knee disability is manifested primarily by pain and 
instability that worsen with weight bearing and other left 
knee activities, and X-ray evidence of arthritis; the 
arthritis produces occasional noncompensable limitation of 
motion and mild functional impairment.


CONCLUSION OF LAW


The criteria for a separate 10 percent rating for the 
arthritis of the left knee in addition to the current rating 
of 30 percent for postoperative anterior cruciate 
reconstruction with secondary ligament laxity are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Codes 5003, 5257, 5260, 5261 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1983 to 
September 1986.

Service medical records show that the veteran was treated for 
left knee problems.  A medical board report in 1986 notes 
that he underwent arthroscopy and that a tear of the anterior 
cruciate ligament and a meniscus injury were found.  It was 
also noted that he underwent meniscectomy.

A July 1989 RO rating decision granted service connection for 
anterior cruciate ligament deficit and assigned a 10 percent 
rating for this condition, effective from February 1989.  The 
10 percent rating remained unchanged until the assignment of 
the total disability rating under 38 C.F.R. § 4.30, effective 
from March 2 through October 1992.  Thereafter, the left knee 
condition was rated 30 percent disabling.

VA medical reports of the veteran's treatment in 1991 and 
1992 show that he was seen for left knee problems, primarily 
manifested by instability.  X-rays of the left knee in 
January 1992 revealed mild narrowing of the medial joint 
compartment and spurring at the medial margin of the knee 
joint.  A left knee arthrogram in January 1992 revealed 
medial meniscectomy with no evidence of popliteal cyst or of 
other significant abnormalities.  These records show that the 
veteran underwent reconstruction of the anterior cruciate 
ligament of the left knee on March 3, 1992, during a period 
of hospitalization.  

The veteran underwent a VA medical examination of his left 
knee in July 1992.  It was noted that the veteran had not 
returned to work since undergoing surgery in March 1992 and 
that he couldn't walk without a left knee brace.  He could 
not stand for more than 20 minutes before needing to sit down 
due to pain.  He reported walking up to 100 yards 4 or 5 
times per day.  He could not squat or bend.  Crepitation was 
palpable in the medial side of the left knee.  There was a 13 
by 3 centimeters scar in the left knee area that was well 
healed, but the lower part of the scar was tender.  There was 
another 2 by 1 centimeter scar in the left knee area.  There 
was loss of sensation to pinprick in a 6 by 10 centimeters 
area, and the left knee was moderately swollen.  There was 
mild atrophy of the left thigh and calf.  There was loss of 
flexion and extension motions of the left knee, discomfort 
with movement, and mild laxity to stress both medially and 
laterally.  The diagnosis was status post tear of left 
anterior cruciate ligament with residuals and status post 
recent reconstruction of left knee.

VA medical records of the veteran's treatment in late 1992 
show that he could not return to work until November 1992 due 
to postoperative residuals of the left knee surgery.  A 
report of treatment in November 1992 notes that he could 
return to work in November 1992 for light duty only.  It was 
noted that he could do no stair climbing, no lifting of over 
15 pounds, no standing over 45 minutes, and no activity 
necessitating a bent knee.

The veteran underwent a VA medical examination of his left 
knee in April 1994.  He wore a Lenox Hill brace for support.  
He complained of pain with crepitus all of the time.  
Crepitus was audible with active range of motion.  He had 
pain in the anterior portion of the knee just distal to the 
tibial tubercle where the Lenox Hill brace was secured at the 
lower strap.  He stated there was a little nodule there and 
that when the brace pressed on it he got a shooting pain down 
the front of his leg.  There was no significant swelling of 
the knee.  There was post surgical scar formation.  There was 
positive anterior drawer sign with anterior movements of 
approximately 1 to 1 1/4 inches.  He also had positive varus-
valgus test abnormalities.  There was significant external 
rotation of the tibia on the femur.  Range of motion of the 
left knee was from around 2 to 139 degrees.  There was 
approximately 2 inches less circumference of the left 
quadriceps versus the right.

Private medical reports of the veteran's treatment for left 
knee problems in 1994 and 1995 show that he uses a left knee 
brace.  A report of his treatment in May 1994 notes that he 
had quite a bit of quadriceps atrophy of the left leg.  The 
examiner concluded that the veteran's left knee was not going 
to get better with exercises and that he would not be able to 
return to his work in maintenance.  He was recommended for 
sedentary work that involved mostly sitting.  Reports of his 
treatment in December 1994 and January 1995 note that the 
examiner suggested that he do no more than 8 hours of 
sedentary work per pay.

The veteran testified at a hearing in April 1995.  His 
testimony was to the effect that he has a great deal of 
instability of the left knee that caused frequent falls, left 
knee pain, and occasional swelling, and that a higher rating 
should be assigned for the left knee disability.

The veteran underwent a VA medical examination in March 1998.  
He complained of pain and swelling of the left knee, and that 
he had instability of this knee.  He stated that if he twists 
his knee, walks on uneven ground or loses control of the 
knee, it feels like it is going to dislocate.  He reported 
discomfort due to edema.  He was using a cane for walking and 
reported occasionally using crutches.  He reported that he 
had been unemployed since June 1997 and was having difficulty 
finding work due to the functional impairment caused by his 
left knee disability.  The active and passive range of motion 
of the left knee were virtually the same.  He had pain with 
pressure .  Range of motion of the left knee was -4 to 118 
degrees.  There was crepitus with active range of motion of 
the left knee.  Anterior drawer sign was 3+ positive on the 
left side.  Posterior drawer was negative.  Varus stress 
would be graded 2+ and valgus stress was negative.  There was 
pain in the joint with nonweightbearing range of motion at 
the end of range with pressure.  He had discomfort at mid 
range and extension during weightbearing activities.  
Evidence of pain on motion was reported by the veteran by 
antalgic reaction with manipulation of the joint, by guarding 
of movement, by decreased weight bearing, and especially with 
high degrees of flexion or near end of range of extension.  
During weightbearing activities, the veteran showed a 
decreased ability to maintain weightbearing for a prolonged 
period of time and decreased ability to walk on uneven 
surfaces.  Shoe wear pattern was normal at the time of the 
examination.

The veteran underwent a VA medical examination of his left 
knee in April 1999.  He reported having received a new left 
knee brace that gave him better control of this knee.  He 
stated that he was still unable to do any activities due to 
continuing subluxations of the right knee and that he had 
difficulty sleeping at night due to left knee pain.  He 
reported increased symptomatology the longer he was on the 
knee.  X-rays and a MRI (magnetic resonance imaging) scan of 
the knee in 1998 were reviewed.  Examination revealed a well-
nourished and well-developed male.  He was fully ambulatory 
with an obvious left-legged limp using a cane for ambulation.  
There was a well-healed parapatellar surgical scar of the 
left knee.  No keloid was noted.  The scar was not tender.  
There was no swelling or malalignment.  There was atrophy of 
the left quadriceps as compared to the right.  He was able to 
keep the left knee in extension against gravity but not 
against external force.  There was no loss of left knee 
motion.  The left knee was unstable both anterior-posteriorly 
and laterally.  There was uncomfortability on knee motion.  
The patella tracked normally but subluxated laterally.  There 
was no evidence of induration.  The impression was 
postoperative anterior cruciate reconstruction with secondary 
ligament laxity.  The examiner noted that he had reviewed the 
veteran's claims folder prior to the examination and that the 
veteran would not be better off in any way referable to an 
amputation stump as compared to the present knee.  The 
examiner noted that the more the veteran was on his left 
knee, used the left knee for ambulation or for any other 
physical activities, the left knee condition would worsen and 
he would be limited in his physical activities in those 
positions and conditions.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence shows that the veteran had significant left knee 
problems in 1992 and that he underwent left knee surgery in 
March 1992.  At that time, a total disability rating was 
assigned for the left knee disability based on the surgery 
and convalescence under the provisions of 38 C.F.R. § 4.30.  
Since then, the medical evidence indicates that the veteran's 
left knee disability is manifested primarily by instability 
that requires him to wear a knee brace for ambulation.  The 
report of his VA medical examination in 1999 indicates that 
he was fully ambulatory with an obvious left-legged limp and 
the evidence indicates that he uses a cane for ambulation.  
The reports of the veteran's various medical examinations 
indicate that he has pain with motion of the left knee that 
is worse with weightbearing mostly at mid range and 
extension.  The evidence, including the report of the VA 
medical examination in 1998 and the veteran's testimony in 
1995, clearly shows that he has increased functional 
impairment due to left knee problems, including pain, with 
weight bearing, walking on uneven terrain, and with various 
left knee activities.  The evidence as a whole supports the 
assignment of a 30 percent rating for the left knee 
disability under diagnostic code 5257 with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 based on severe 
instability.  This is the maximum schedular evaluation for 
instability of the left knee under this diagnostic code.

The medical evidence, a VA report of X-rays of the left knee 
in March 1992, shows that the veteran has arthritis of the 
left knee.  The Board notes that X-rays and a MRI scan of the 
left knee in 1998 noted in the report of his VA medical 
examination in April 1999 are not of record and that the 
examiner who reviewed these studies did not report the 
presence of arthritis, but the Board concedes the presence of 
arthritis and that it is a manifestation of the service-
connected left knee disability.  Under the circumstances, no 
useful purpose would be accomplished by a remand of the case 
to the RO in order to obtain the reports of the 1998 x-rays 
and MRI scan of the left knee.  The medical evidence 
indicates the presence of noncompensable limitation of motion 
of the left knee at the time of the 1998 VA medical 
examination, but the report of his 1999 VA medical 
examination reveals that he had full motion of the right 
knee.  In this case, the Board finds that the evidence 
establishes entitlement to a separate 10 percent rating for 
the arthritis of the left knee based on pain that produces 
occasional noncompensable limitation of motion and mild 
functional impairment.  38 C.F.R. §§ 4.71a, Code 5003, 4.40, 
4.45, and 4.59; VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

The evidence indicates that the veteran has atrophy of the 
left quadriceps.  A separate evaluation for a muscle injury 
under diagnostic code 5314 is not warranted for the veteran's 
muscle injury because the function of the quadriceps includes 
extension and flexion of the left knee and postural support 
that have been considered above.  In the absence of other 
functional impairment produce by the injury to the left 
quadriceps, the assignment of a separate evaluation for this 
muscle injury under diagnostic code 5314 would violate the 
rule against the pyramiding of disability evaluations.  
38 C.F.R. § 4.14 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence indicates 
that the veteran has severe instability of the left knee and 
arthritis that produce pain and functional impairment, and 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in the assignment of separate ratings of 30 and 
10 percent for the left knee disorder.

The November 1998 supplemental statement of the case sent to 
the veteran notes that consideration of an extra-schedular 
evaluation for the left knee disability was considered under 
38 C.F.R. § 3.321(b)(1) (1998), but that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular standards, 
and the case was not sent to the VA Director of the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation for the left knee disability.  The 
Board notes that the veteran has not been able to function at 
his job in maintenance since undergoing left knee surgery in 
March 1992, but the evidence indicates that he is able to 
function full-time in a sedentary position and that he has 
not had any hospitalization for left knee problems since 
March 1992.  The record does not show that the veteran 
submitted a notice of disagreement with the November 1998 RO 
determination, denying an extraschedular rating for the left 
knee disability.  Under the circumstances in this case, the 
Board finds that evidence in this case does not warrant a 
remand of this issue to the RO for a submission to the VA 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating for the left knee 
disability.

Nor does the evidence indicate that the veteran has loss of 
use of the left foot as noted in the November 1998 
supplemental statement of the case.  38 C.F.R. § 3.350(a)(2) 
(1998).  The veteran has not disagreed with the denial of 
special monthly compensation for loss of use of a foot in the 
November 1998 RO decision.  Hence, this matter is not for 
appellate consideration.  38 C.F.R. § 20.200 (1998).

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence 
supports granting a separate rating of 10 percent for the 
arthritis of the left knee in addition to the current 
30 percent rating for the left knee disorder.



ORDER

A separate rating of 10 percent for arthritis of the left 
knee in addition to the current 30 percent rating for the 
left knee disability is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

